Citation Nr: 1043009	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-35 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, 
also claimed as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1964 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
The Veteran had a hearing before the Board in October 2010 and 
the transcript is of record.

The Board notes the Veteran submitted additional statements in 
October 2010 after the claim had already been certified to the 
Board.  The RO did not review the statements or issue a 
Supplemental Statement of the Case (SSOC), but that is not 
necessary since the evidence submitted included duplicative 
medical opinions and  argument already raised by the Veteran in 
prior statements.  

The record reasonably raises claims of entitlement to 
service connection for gastrointestinal problems, 
digestive problems, urinary problems, sinusitis claimed as 
secondary to sleep apnea and entitlement to a total 
disability rating based on individual unemployability 
(TDIU).  These claims have not yet been adjudicated by the 
RO and, therefore, the Board does not have jurisdiction to 
address them here.  These claims are REFERRED to the RO 
for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.




REMAND

The Veteran claims he has chronic fatigue syndrome either 
directly related to toxins he was exposed to in the Air Force or 
secondary to his service-connected hypertension and service-
connected sleep apnea.  

The Veteran's DD-214 indicates the Veteran served in the Air 
Force as an electronic engineer and missile operations operator, 
but his service treatment records do not confirm any specific 
exposure to toxins.  His service treatment records, also, do not 
confirm any complaints, treatment or diagnoses of chronic 
fatigue.

After service, the Veteran claims he found his health gradually 
deteriorated where he simply was too tired to function forcing 
him into early retirement in 2004.  

Post-service medical records reveal a significant disparity in 
medical opinions as to whether the Veteran has chronic fatigue 
syndrome at all and whether his chronic fatigue syndrome is 
related to service or a service-connected disability.  

VA outpatient treatment records confirm complaints of chronic 
fatigue with occasional reference specifically to the diagnosis 
chronic fatigue syndrome.  

The Veteran was afforded a VA examination in March 2007 where the 
examiner diagnosed the Veteran with sleep apnea and chronic 
fatigue syndrome.  With regard to likely etiology, the examiner 
opined that chronic fatigue syndrome is not likely related to 
hypertension.  Rather, the examiner indicated "hypotension is a 
potential cause of [chronic fatigue syndrome] not hypertension." 

In contrast, the Veteran's VA physician wrote a statement on his 
behalf dated May 2007 indicating, "Etiology of Chronic Fatigue 
Syndrome could be related to Hypertension...." (Emphasis added).  
No further rationale was provided.

The Veteran also submitted a statement from his private 
physician, Dr. Wagner, DO, dated October 2007 indicating the 
Veteran's chronic fatigue syndrome is related to toxins the 
Veteran was exposed to in the military.  Dr. Wagner does not 
specify what toxins the Veteran was exposed to nor is it clear 
that Dr. Wagner reviewed any military records prior to rendering 
this opinion. 

The Veteran was afforded an additional VA examination in October 
2008 where that examiner found the Veteran clearly has the 
symptom of chronic fatigue, but does not have the diagnosis of 
chronic fatigue syndrome.  Rather, the examiner opined that the 
Veteran's chronic fatigue was merely a symptom of his already 
service-connected sleep apnea and not a separate disability in 
and of itself.

At the Veteran's hearing before the Board in October 2010, the 
Veteran argued that he felt the RO was "going out of its way" 
to deny his claim and developing the claim just to get an 
unfavorable opinion.  The Veteran feels reasonable doubt should 
be resolved in his favor. 

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Court has held, however, that an examination is not 
considered "adequate" unless it is based on consideration of 
the appellant's prior medical history and describes the 
disability in sufficient detail so that the Board's evaluation of 
the disability will be a fully informed one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 124-25 (2007).

In this case, the Board finds the medical evidence is conflicting 
and ambiguous.  Dr. Wagner's "favorable" opinion, for example, 
is inadequate to support service connection here because it is 
unclear that he relied on accurate factual premises.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993).  That is, Dr. Wagner 
relates the Veteran's chronic fatigue syndrome to toxin exposure 
in the military.  Objective military records do not confirm 
exposure to toxins.  It is unclear on what basis Dr. Wagner 
formed this opinion. 

Similarly, the May 2007 statement from the VA physician 
indicating the Veteran's chronic fatigue syndrome "could be" 
related to his hypertension is speculative and inconclusive and, 
therefore, not probative.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

The VA examinations of record are inconsistent.  The March 2007 
examiner opined that the Veteran did have the diagnosis of 
chronic fatigue syndrome, but that it is not related to 
hypertension.  In contrast, the October 2008 VA examiner found 
while the Veteran suffered from the symptom of chronic fatigue 
related mainly to sleep apnea, he did not have chronic fatigue 
syndrome.  The Board finds compelling, however, that the October 
2008 examiner opined that "hypertensive vascular disease is as 
likely as not an additional cause of fatigue" whereas the March 
2007 examiner opined to the contrary.   The October 2008 examiner 
did not reconcile her opinion with the March 2007 examiner. 

As such, the Board finds the medical evidence insufficient to 
render a decision here and a new VA examination and medical 
opinion is necessary to resolve the conflicting medical evidence. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination for his claimed condition of 
chronic fatigue syndrome (also claimed as 
secondary to service-connected hypertension 
and sleep apnea), to determine the extent and 
likely etiology of any condition(s) found.  
The examiner is specifically asked to address 
the following: 
*	Whether the Veteran has chronic fatigue 
syndrome versus merely the "symptom" 
of chronic fatigue; if it is a symptom, 
is it a symptom of service-connected 
hypertension; or 
*	Is chronic fatigue syndrome directly 
related to any incident of his military 
service, to include claimed toxin 
exposure; or
*	Is chronic fatigue syndrome  due to or 
aggravated beyond the natural 
progression of the disease by his 
service-connected hypertension or sleep 
apnea.

The claims folder and a copy of this decision 
must be reviewed by the examiner and the 
examiner should provide a complete rationale 
for any opinion given without resorting to 
speculation resolving any conflicting 
medical opinions rendered, to include 
the opinion rendered by Dr. Wagner, the 
May 2007 VA physician opinion and the 
opinions rendered in March 2007 and 
October 2008 VA examination reports.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

2. The RO should then readjudicate the 
Veteran's claim. If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) to the Veteran and his representative, 
and they should be given an opportunity to 
respond, before the case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  No 
action is required of the Veteran until further notice.  However, 
the Board takes this opportunity to advise the Veteran that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim. His cooperation in VA's 
efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  The claim must be afforded expeditious treatment.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


